DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As of January 6, 2022, no information disclosure statement has been made of record.

Drawings Objections
Examiner withdraws the drawing objections based upon Applicant’s amendment to the specification, and cancelation of claims 8, and 23

Specification Objections
Examiner withdraws the specification objections based upon Applicant’s amendments to the specification.

	
	

Claim Rejections - 35 USC § 112(a)
Regarding claims 1, and 17,
Examiner withdraws these rejections based upon Applicant’s amendment to these claims.
Regarding claim 23,
Examiner withdraws this rejection based upon the cancelation of the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 24,
	Claim 24 states “wherein the die includes an integrated circuit, a central processing unit, a microprocessor, a platform controller hub, a memory, and a field-programmable gate array.” There is not an adequate written description of the above claim as the only description of this 
	Examiner notes:
On July 7, 2021, Examiner issued a non-final rejection.
On October 5, 2021, Applicant responded to the non-final rejection.
On November 5, 2021, Examiner issued a non-responsive office action containing four issues. Issue 3 concerned Applicant not specifically pointing out the supposed errors in Examiner’s rejection.
On November 15, 2021, Applicant responded to the non-responsive office action. In this response Applicant again choose not to particularly point out the supposed errors in this rejection. 
Therefore, this rejection stands.
Regarding Claim 24,
Claim 24 lacks written description because the specification does not teach one of ordinary skill in the art to make the claimed device. For example how is one to create a device with 1) an integrated circuit, 2) a central processing unit, 3) a microprocessor, 4) a platform controller hub, 5) a memory, and 6) a field-programmable gate array in the same die. 
The application is directed to a trace on a PCB board and a method of making said trace. The application is not directed to making a die with the above six elements. Therefore, clearly 
Examiner notes:
On July 7, 2021, Examiner issued a non-final rejection.
On October 5, 2021, Applicant responded to the non-final rejection.
On November 5, 2021, Examiner issued a non-responsive office action containing four issues. Issue 3 concerned Applicant not specifically pointing out the supposed errors in Examiner’s rejection.
On November 15, 2021, Applicant responded to the non-responsive office action. In this response Applicant again choose not to particularly point out the supposed errors in this rejection. 
Therefore, this rejection stands.

Claim Rejections - 35 USC § 112(b)
Regarding claims 1, and 17,
Examiner withdraws these rejections based upon Applicant’s amendment to these claims.
Regarding claim 23,
Examiner withdraws this rejection based upon the cancelation of the claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, and 18, and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 2,
Claim 2 fails to further limit the subject matter of claim 1 because claim 2 simply relabels the trace of claim 1 to a HSIO trace. This does not impart any new structural feature into claim 1 such that it limits the subject matter of claim 1. Further, according to Applicant’s specification there is no distinction between the trace of claim 1 and the HSIO trace of claim 2.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Examiner notes:
On July 7, 2021, Examiner issued a non-final rejection.
On October 5, 2021, Applicant responded to the non-final rejection.

On November 15, 2021, Applicant responded to the non-responsive office action. In this response Applicant again choose not to particularly point out the supposed errors in this rejection. 
Therefore, this rejection stands.
Regarding claims 18, and 25, 
Claims 18, and 25 is rejected for the same reasons as claim 2 above.
Examiner notes:
On July 7, 2021, Examiner issued a non-final rejection.
On October 5, 2021, Applicant responded to the non-final rejection.
On November 5, 2021, Examiner issued a non-responsive office action containing four issues. Issue 3 concerned Applicant not specifically pointing out the supposed errors in Examiner’s rejection.
On November 15, 2021, Applicant responded to the non-responsive office action. In this response Applicant again choose not to particularly point out the supposed errors in this rejection. 
Therefore, this rejection stands.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Harkness, Jr. et al. (US 2016/0174364 A1) (“Harkness”).
Regarding claim 1, Harkness teaches:
a trace of a conductive layer (figure 2 element 210; figures 3A-C element 300-304; Wjere the trace is clearly shown in figures 3A-C, and the conductive layer is clearly shown in figure 2; Collectively “A”); 
one or more adhesion anchoring points (figure 3C element 324) on the trace (A),
the one or more adhesion anchoring points (figure 3C element 324) having a top surface (figure 2 element 224), and a bottom surface figure 2 element 222); and 
a plurality of portions (figure 3C element 326) of the trace (A), 
the plurality of portions (figures 3C element 326) having a top surface (figure 2 element 228) and a bottom surface (figure 2 element 226),
wherein one of the adhesion anchoring points (figure 3C element 324) is disposed between two of the portions (figure 3C element 326), 



wherein the surface roughness of the top surface of the adhesion points (figure 3C element 324; figure 2 element 224; R4) is greater than a surface roughness of the bottom surface of the one of the adhesion anchoring points (figure 2 element 222, R3) (¶ 0046, where R3 (222), may have a surface roughness approximately equal to 228 (R2); ¶ 0047, where R2 may be at least 50% less rough  than 224 (R4). Therefore, R4 may have a surface roughness greater than R3).
Regarding claim 2, Harkness teaches:
wherein trace is a high-speed input/output (HSIO) trace (abstract).
Regarding claim 3, Harkness teaches:
wherein the conductive layer (figure 1A element 120) is disposed on an underlying layer of a substrate (figure 1A 105), and 
wherein the conductive layer (figure 1A element 20) further includes a plane (figure 1 A element 140) and a second trace (figure 1A there are a plurality of element 120s).
Regarding claims 4 and 7, Harkness teaches:
one or more via pads (figure 3C element 330) disposed on each end of the trace (figure 3C shows 330 on each end of the trace); 
a dielectric (figure 5E element 540; ¶ 0065 where 540 is a polymer mask) disposed on the trace (shown in figure 5E), 

Regarding claim 6, Harkness teaches:
wherein the plurality of portions reduce an insertion loss on the trace (this is a characteristic of the smooth portions of the trace of Harkness. Under MPEP 2112 something old does not become patentable upon the discovery, or observation, of a new property. Since the prior art teaches the same structural element as Applicant it therefore, must have the same characteristic as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harkness.
Regarding claim 5, Harkness teaches:
wherein at least one of the plane and the second trace have a surface roughness greater than the surface roughness of the portion on the trace (this would have been obvious for one of ordinary skill in the art based upon the teachings of Harkness. One of ordinary skill in the art could choose which areas to roughen and which area to keep smooth.

s 17-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karikalan et al. (US 9,013,041 B2) (“Karikalan”), in view of Harkness.
Regarding claim 17, Karikalan teaches in figure 1:
An interposer (110) on a substrate (102);
A die (121/122) on the interposer (110).
A conductive layer on the substrate (it would have been obvious that there would be a conductive layer with conductive traces on the substrate in order to propagate electrical signals from the substrate 102 to the interposer 110 by means of the solder balls 104, so that these electrical signals could traverse to the dies 121/122); and 

Karikalan does not teach:
The specifics of the surface roughness of the trace(s) of the conductive layer.

Harkness teaches:
a trace of a conductive layer (figure 2 element 210; figures 3A-C element 300-304; Wjere the trace is clearly shown in figures 3A-C, and the conductive layer is clearly shown in figure 2; Collectively “A”); 
one or more adhesion anchoring points (figure 3C element 324) on the trace (A),
the one or more adhesion anchoring points (figure 3C element 324) having a top surface (figure 2 element 224), and a bottom surface figure 2 element 222); and 
a plurality of portions (figure 3C element 326) of the trace (A), 
the plurality of portions (figures 3C element 326) having a top surface (figure 2 element 228) and a bottom surface (figure 2 element 226),



wherein the a surface roughness of the top surface of one of the adhesion anchoring points (figure 3C element 324; figure 2 element 224; R4) is greater than a surface roughness of the top surface of the two portions (figures 3C element 326; figure 2 element 228; R2) (Where figure 2 shows R4 to be rougher than R2), and
wherein the surface roughness of the top surface of the adhesion points (figure 3C element 324; figure 2 element 224; R4) is greater than a surface roughness of the bottom surface of the one of the adhesion anchoring points (figure 2 element 222, R3) (¶ 0046, where R3 (222), may have a surface roughness approximately equal to 228 (R2); ¶ 0047, where R2 may be at least 50% less rough  than 224 (R4). Therefore, R4 may have a surface roughness greater than R3).
It would have been obvious to one of ordinary skill in the art to combine Harkness with Karikalan in order to allow the substrate of Karikalan to handle high speed communications. ¶¶ 0002-05.
Regarding claim 18, 
Claim 18 is rejected for the same reasons as claim 2 above.
Regarding claim 19, 
Claim 19 is rejected for the same reasons as claim 3 above.
Regarding claim 20, 
Claim 20 is rejected for the same reasons as claims 4 and 8 above.
Regarding claim 21, 
Claim 21 is rejected for the same reasons as claim 5 above.
Regarding claim 22, 
Claim 2 is rejected for the same reasons as claim 6 above.
Regarding claim 24, 
The elements being claimed:
an integrated circuit, a central processing unit, a microprocessor, a platform controller hub, a memory, and a field-programmable gate array,
are all common, well understood, routine, and conventional elements used in semiconductor devices. Further neither Karikalan, nor Harkness limit what may or may not be in the dies 121/122 of Karikalan. Thus, because these are common elements it would have been obvious to one of ordinary skill in the art to integrate them together in a die(s). 
Regarding claim 24, Harkness teaches:
In figures 1-3C a plurality of traces with a plurality of roughness areas between smoothness area.

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that Harkness does not teach the top surface of the roughened adhesion anchoring points is greater than the bottom surface of the roughened adhesion anchoring points. 
This argument is not persuasive because the bottom of ¶ 0046 teaches the bottom surface of the roughened adhesion anchoring points (222, R3) may have a roughness approximately equal to the top surface of the portions (228, R2). Further, ¶¶ 0047-48 teaches the surface roughness R2 may be at least 50% less than the surface roughness of the adhesion anchoring points 224, R4. Thus, Applicant’s argument is not persuasive. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/            Primary Examiner, Art Unit 2822